 

--------------------------------------------------------------------------------

Exhibit 10.1
 
Amended and Restated Employment Agreement


This Amended and Restated Employment Agreement ("Agreement") is dated as of
September 14, 2011, by and between Louis E. Ryan ("Employee") and EdgeWave,
Inc., a Delaware corporation ("Employer" and/or "Company"), located at 15333
Avenue of Science, San Diego, CA 92128.


W I T N E S S E T H :


      WHEREAS, Employee and Employer entered into that certain Employment
Agreement dated January 15, 2009 as amended by that certain Amendment to
Employment Agreement dated January 18, 2010 (collectively the "Original
Employment Agreement"); 


WHEREAS, Employee and Employer desire by this Agreement to amend and restate the
Original Employment Agreement as set forth herein, effective July 1, 2011
("Effective Date");


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Employee and Employer agree as follows:


1)
Services; Title.  Employee shall be employed as Chief Executive Officer and
shall fully and faithfully perform such services as Employer shall reasonably
request to be performed (the "Services"). The position shall report directly to
the Board of Directors of Employer.



2)
Compensation and Benefits.  Subject to all the other terms of this Agreement, in
connection with Employee's performance of the Services, Employer shall:




 
a)
Commencing on the Effective Date, pay Employee's salary by check or direct
deposit twice per month in equal installments in accordance with Employer's
regular salary payment schedule, which shall be paid at the rate of $14,583.33
semi-monthly (which equates to an annualized amount of $350,000) before
deductions made at Employee's request, if any, and for deductions required by
federal, state and local law.




 
b) 
Grant Employee  a one-time grant of 200,000 restricted shares ("Restricted
Shares") of the Company's Common Stock out of the Company's 2010 Employee,
Director and Consultant Equity Incentive Plan (the "2010 Plan") on the date this
Agreement is signed by Employee and Employer and approved by a majority of the
disinterested Board of Directors of the Company or the Compensation Committee.
All such Restricted Shares shall be granted pursuant to the terms and conditions
of the 2010 Plan and Employer's form Restricted Stock Grant Agreement at a per
share purchase price of $0.01 and with no Company Lapsing Forfeiture Right (as
such term is defined in the 2010 Plan i.e. fully vested) once granted.




 
c) 
Subject to the approval by a majority of the disinterested Board of Director of
the Company or the Compensation Committee, periodically and on a case-by-case
basis, Employer may pay Employee discretionary cash bonuses, Restricted Shares
and/or stock options in such amounts and subject to such vesting schedule as
determined by a majority of the disinterested Board of Director of the Company
or the Compensation Committee in its sole and absolute discretion.




 
d) 
Reimburse Employee for housing and automobile related expenses pursuant to
Employer's accountable plan in an amount not to exceed five thousand dollars
($5,000) per month.




 
e) 
Grant Employee the option to participate in the benefit plans offered by
Employer to all of its employees from time to time, including without
limitation, insurance plans, 401(k) and other savings plans, short and long term
disability insurance, Section 125 (cafeteria) and similar pre-tax expense plans,
holidays, PTO- Personal Time Off, etc., which may be amended from time to time
in Employer's discretion.


 
 

--------------------------------------------------------------------------------

 



 
f)
Participate in health insurance for Employee and Employee's dependents, and such
other benefits as Employer shall determine to provide to all of its employees
from time to time.



 
g)
Reimburse Employee for all reasonable travel, meals, lodging, communications,
entertainment and other business expenses incurred by Employee in connection
with Employee's employment.



 
h)
Grant Employee four (4) weeks vacation with pay for each twelve-month period, to
be taken at times agreed with Employer.  Unused vacation shall accrue according
to the Employer's accrued vacation policy, as may be amended from time to time.





3) 
Term and Termination.




 
a) 
Term and Termination. The term of this Agreement shall be for a period of
twenty-four (24) months (the "Initial Term"). Unless the parties enter into a
new contract before the expiration of the Initial Term the Employee's employment
shall continue on an "at-will" basis.



 
b)
Termination Without Cause.



I) In the event that Employee shall be terminated by Employer without "Cause",
shall resign for "Good Reason" or shall be terminated in connection with a
Change of Control, Employee shall receive from Employer following the date of
such termination, with appropriate deductions and withholdings, (i) the
compensation required by Paragraph 2(a) of this Agreement for the remaining term
of the Initial Term, but no less than for a period of twelve (12) months from
the date of termination (the "Twelve Months Severance Period") payable
semi-monthly in accordance with Employer's regular payroll practices, (ii) COBRA
premium until the earlier of the expiration of the Twelve Months Severance
Period or until Employee finds another job that provides at least substantially
similar health insurance, and (iii)  the acceleration by twelve (12) months of
Employee's unvested stock options; (subsection (i),(ii), and (iii) of this
Paragraph 3(b)(I) shall be referred to collectively herein as the "Twelve Months
Severance"), plus all accrued but unpaid salary and vacation time and any
applicable bonus (if any) which has been earned but not yet paid to the date of
termination. The first installment will be paid on the first regular semi
monthly payroll date following the 30th day after the termination date provided
that the Severance Agreement and General Release of All Claims agreement in the
form attached as Exhibit B (the "Severance Agreement") as well as the
termination certificate described in Section 4 and attached as Exhibit A (the
"Termination Certificate") has been signed by Employee and delivered to Employer
within 22 days and not revoked within the 7 day revocation period.

 
II) In the event that Employee shall be terminated by Employer for failing to
achieve performance targets set by Employer, then Employee shall receive from
Employer following the date of such termination, with appropriate deductions and
withholdings, (i) the compensation required by Paragraph 2(a) of this Agreement
for a period of six (6) months from the date of termination (the "Six Months
Severance Period") payable semi-monthly in accordance with Employer's regular
payroll practices, (ii) COBRA premium until the earlier of the expiration of the
Six Months Severance Period or until Employee finds another job that provides at
least substantially similar health insurance, and (iii)  the acceleration by six
(6) months of Employee's unvested stock options granted under Paragraph 2(c) of
this Agreement (subsection (i),(ii) and (iii) of this Paragraph 3(b)(II) shall
be referred to collectively herein as the "Six Months Severance" and both the
Six Months Severance as well as the Twelve Months Severance are also referred to
herein as the "Severance"), plus all accrued but unpaid salary and vacation time
and any applicable bonus (if any) which has been earned but not yet paid to the
date of termination. The first installment will be paid on the first regular
semi monthly payroll date following the 30th day after the termination date
provided that the Severance Agreement as well as the Termination Certificate has
been signed by Employee and delivered to Employer within 22 days and not revoked
within the 7 day revocation period. 

 
2

--------------------------------------------------------------------------------

 



III) Employee's eligibility for Severance is conditioned on Employee and
Employer having first signed the Severance Agreement and Termination
Certificate. Employee acknowledges that any Severance, if due, will either be in
the amount of the Twelve Months Severance or the Six Months Severance but never
combined. Notwithstanding anything herein to the contrary, if at the time of
Employee's termination of employment with Employer, Employee is a "specified
employee" as defined in Code Section 409A and the deferral of the commencement
of any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Code Section 409A, then Employer will, if requested by
Employee in writing at the time of Employee's termination, defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Employee except as set forth herein) until the date that is either twelve (12)
months, six (6) months, or whichever other period is applicable, following
Employee's termination of employment with Employer (or the earliest date as is
permitted under Code Section 409A) (the "Delay Period").  Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to this Section 3b
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to Employee in a lump
sum on the first business day after the end of the Delay Period, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.



 
c)
Termination For Cause. Upon termination of Employee's employment with Employer
for "Cause", Employer shall be under no further obligation to Employee for
salary or other compensation, except to pay all accrued but unpaid salary and
accrued vacation time up to the date of termination.  For purposes of this
Agreement, "Cause" shall mean that Employee: has (i) been negligent in the
discharge of his duties to Employer or has failed to substantially perform his
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Employee
properly gives notice of resignation for Good Reason (as defined below)), which
failure is not cured (if curable) within 30 days after a written demand is
received by the Employee from Employer which identifies the manner in which
Employer believes the Employee has been negligent or has not substantially
performed Employee's duties; (ii) has acted in a manner constituting gross
negligence or willful misconduct; (iii) has been dishonest or committed or
engaged in an act of theft, embezzlement or fraud, a material breach of
confidentiality, an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information; (iv) has
breached a fiduciary duty; (v) has been convicted of, or plead guilty or nolo
contendere to a felony or a misdemeanor (other than minor traffic violations or
similar offenses) injurious to the reputation, business or assets of Employer;
(vi) has materially breached any of the material provisions of this Agreement;
(vii) has engaged in unfair competition with, or otherwise acted intentionally
in a manner injurious to the reputation, business or assets of, Employer or an
affiliate; (viii) has materially violated Employer's policies and procedures,
and specifically a violation of Employer's sexual harassment and/or
anti-discrimination policies, or a violation of Employer's trade secrets
policies, or used or disclosed Employer's trade secrets for personal gain; (ix)
or has improperly induced a vendor or customer to break or terminate any
contract with Employer or an affiliate or induced a principal for whom Employer
or an affiliate acts as agent to terminate such agency relationship.


 
3

--------------------------------------------------------------------------------

 




 
d)
Change of Control. "Change of Control", for purposes of this Agreement, means a
change in the ownership or control of the Company affected through any one of
the following transactions:



(i) a merger or consolidation approved by the Company's stockholders in which
securities possessing more than eighty percent (80%) of the Company's
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction;


(ii) any sale, transfer or other disposition of all or substantially all of the
Company's assets in a complete liquidation or dissolution of the Company; or


(iii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934, as amended) of securities possessing more than eighty
percent (80%) of the total combined voting power of the Company's outstanding
securities pursuant to a tender or exchange offer made directly to the Company's
stockholders.



 
e)
"Good Reason" means the occurrence, without the Employee's written consent, of
any of the events or circumstances set forth in clauses (i) and (ii) below:



 
(i) a material and continuing diminution of the Employee's position, duties,
authority or responsibilities in the operation and management of the Company as
compared to such position, duties, authority or responsibilities on the
Effective Date;



 
(ii) a material reduction in the compensation set forth in Paragraph 2(a) of
this Agreement;




 
f)
Conditions to Effectiveness.  This Agreement shall become effective upon; (i)
Employer and Employee shall have duly executed this Agreement and delivered this
Agreement to Employer, and (ii) the consent by a majority of Employer's
disinterested Board of Directors' or Compensation Committee of the terms of this
Agreement.



4.
Termination Certificate.  Upon the termination of Employee's engagement under
this Agreement, for any reason whatsoever, Employee agrees to sign, date and
deliver to Employer the Termination Certificate in the form of Exhibit A, and to
deliver and take all other action necessary to transfer promptly to Employer all
records, materials, equipment, drawings, documents and data of any nature
pertaining to any invention, trade secret or confidential information of
Employer or to Employee's engagement, and Employee will not take with Employee
any documents containing or pertaining to any confidential information,
knowledge or data of Employer that Employee may produce or obtain during the
course of Employee's engagement under this Agreement. This Paragraph 4 shall
survive indefinitely any termination of this Agreement or Employee's employment.



5.
Nondisclosure.  Employee agrees to keep confidential and not to disclose or make
any use of (except for the benefit of Employer), at any time, either during or
after Employee's engagement under this Agreement, any trade secrets,
confidential information, knowledge, data or other information of Employer
relating to products, processes, know-how, designs, formulas, test data,
customer lists, business plans, marketing plans and strategies, pricing
strategies or other subject matters pertaining to any business or future
business of Employer or any of its clients, customers, Employees, licensees or
affiliates, which Employee may produce, obtain or otherwise acquire or become
aware of during the course of Employee's engagement under this Agreement.
Employee further agrees not to deliver, reproduce or in any way allow any such
trade secrets, confidential information, knowledge, data or other information,
or any documentation relating thereto, to be delivered or used by any third
party without specific direction or consent of a duly authorized officer of
Employer. This Paragraph 5 shall survive indefinitely any termination of this
Agreement or Employee's employment.


 
4

--------------------------------------------------------------------------------

 



6.
Work for Hire; Ownership of Intellectual Property. Employee understands and
agrees that all of Employee's work and the results there arising out of or in
connection with the work performed for Employer, whether made solely by Employee
or jointly with others, during the period of Employee's employment by Employer,
that relate in any manner to the actual or anticipated business, work,
activities, research or development of Employer or its affiliates, or that
result from or are suggested by any task assigned to Employee or any activity
performed by Employee on behalf of Employer, shall be the sole property of the
Employer, and, to the extent necessary to ensure that all such property shall
belong solely to the Employer, Employee by Employee's execution of this
Agreement transfers to the Employer any and all right and interest Employee may
possess in such intellectual property and other assets created in connection
with Employee's employment by Employer, and that may be acquired by Employee
during the term of this Agreement from any source that relates, directly or
indirectly, to Employer's business and future business.  Employee also agrees to
take any and all actions requested by Employer to preserve Employer's rights
with respect to any of the foregoing. This Paragraph 6 shall survive
indefinitely any termination of this Agreement or Employee's employment.



7.
No Partnership; Not Assignable by Employee. This Agreement is between Employee
and Employer, as at-will employer, and shall not form or be deemed to form a
partnership or joint venture. Employer's rights, benefits, duties and
obligations under this Agreement shall inure to its successors and assigns.
Employee's rights, obligations and duties under this Agreement are personal to
Employee and may not be assigned.



8.
Trade Secrets of Others: Employee represents that Employee's performance of all
the terms of this Agreement and as the Employer's Employee does not, and will
not breach any agreement to keep in confidence any proprietary information,
knowledge or data acquired by Employee in confidence or in trust before
Employee's engagement under this Agreement, and Employee will not disclose to
Employer or induce Employer to use any confidential or proprietary information
or material belonging to any other person or entity. Employee agrees not to
enter into any agreement, either written or oral, in conflict with this
Paragraph 8.



9.
Employee's Representations and Warranties. Employee represents, promises,
understands and agrees that: (i) Employee is free to enter into this Agreement;
(ii) Employee is not obligated or a party to any engagement, commitment or
agreement with any person or entity that will, does, or could conflict with or
interfere with Employee's full and faithful performance of this Agreement, nor
does Employee have any commitment, engagement or agreement of any kind requiring
Employee to render services or preventing or restricting Employee from rendering
services or respecting the disposition of any rights or assets that Employee has
or may hereafter acquire or create in connection with his/her employment with
Employer; (iii) Employee shall not use any material or content of any kind in
connection with Employer's products, software or website that is copyrighted or
owned or licensed by a party other than Employer or that would or could infringe
the rights of any other party; (iv) Employee shall not use in the course of
Employee's performance under this Agreement, and shall not disclose to Employer,
any confidential information belonging, in part or in whole, to any third party;
(vi) EMPLOYEE UNDERSTANDS ALL OF THE TERMS OF THIS  AGREEMENT, AND HAS REVIEWED
THIS AGREEMENT IN DETAIL BEFORE AGREEING TO EACH AND ALL OF THE PROVISIONS; was
allowed adequate opportunity to seek legal counsel before signing this
Agreement; and (vii) no statement, representation, promise, or inducement has
been made to Employee, in connection with the terms of this Agreement, except as
expressly set forth in this Agreement.


 
5

--------------------------------------------------------------------------------

 



10.
Governing Law; Arbitration.  This Agreement shall be subject to and construed in
accordance with the laws of the State of California, and without giving effect
to conflicts of laws principles. In the event of any dispute in connection with
the Services, Employee's employment or termination thereof, relationship with
the Employer, or this Agreement (or any other agreement) that cannot be resolved
privately between the parties, resolution shall be through binding arbitration
conducted in the County of San Diego, California.  Any arbitration shall be
conducted in accordance with the provisions of the California Code of Civil
Procedure, Part 3, Title 9 (commencing with Section 1280). Employer will pay the
cost of arbitration.  The arbitration process shall be in compliance with any
laws or rules then in effect for employment arbitration agreements at the time
of a demand for arbitration. The parties may obtain discovery in aid of the
arbitration in accordance with California Code of Civil Procedure Section
1283.05. Nothing contained in this paragraph 10 shall limit either party's right
to seek temporary restraining orders or injunctive or other equitable relief in
the Superior Court of California in connection with this Agreement. EMPLOYEE
UNDERSTANDS THAT BY AGREEING TO ARBITRATION IN THE EVENT OF A DISPUTE BETWEEN
EMPLOYER AND EMPLOYEE, EMPLOYEE AND EMPLOYER BOTH  EXPRESSLY WAIVE THEIR RIGHT
TO REQUEST A TRIAL BY JURY IN A COURT OF LAW. This Paragraph 10 shall survive
indefinitely any termination of this Agreement or Employee's employment.

 
 

11.
Entire Agreement; Modification; Waiver; Construction Generally. This Agreement
constitutes the entire agreement between Employer and Employee relating to
Employee's employment with Employer, and supersedes all previous agreements,
whether oral or written. No provision of this Agreement shall be construed
strictly against any party, including, without limitation, the drafter. Neither
this Agreement nor any provision may be amended, waived or modified in any way
other than by a writing executed by the party against whom such amendment,
waiver or modification would be enforced. No failure to exercise, and no delay
in exercising with respect to any right shall operate as a waiver. A waiver by
any party of a breach of any provision shall not be deemed a waiver of any later
breach.  The exercise of any right or remedy by either party (or by its
successor), whether pursuant to this Agreement, to any other agreement, or to
law, shall not preclude or waive its right to exercise any or all other rights
and remedies. The headings or titles of the several paragraphs of this Agreement
are inserted solely for convenience and shall not be used in the construction of
any provision of this Agreement. Words in the singular shall include the plural,
and vice versa. All references to the masculine or feminine shall mean all
genders.



12.
Assignment. Employee acknowledges and agrees that this Agreement, and Employee's
rights and obligations hereunder, may be assigned by Employer to any affiliate,
subsidiary or parent company of Employer.



[The remainder of the page is left intentionally blank.  The Signature page
follows]

 
6

--------------------------------------------------------------------------------

 



EMPLOYER:


EdgeWave, Inc., a Delaware corporation


By: /s/ Humphrey P. Polanen

 
Print Name:  Humphrey P. Polanen


Its: (title)  Director


Date:   September 14, 2011




EMPLOYEE:


By: /s/ Louis E. Ryan

Print Name:  Louis E. Ryan


Date:  September 14, 2011



 
7

--------------------------------------------------------------------------------

 





EXHIBIT A


TERMINATION CERTIFICATE




This is to certify that undersigned does not have in the undersigned's
possession, nor has undersigned failed to return, any customer information,
records, files, programs, documents, data, specifications, drawings, blueprints,
reproductions, sketches, notes, reports, proposals, or copies of them, or other
documents or materials, equipment, or other property or asset belonging to
EdgeWave, Inc., ("Employer"), its successors and assigns.


Undersigned further certifies that undersigned has fully complied with, and will
continue to comply with, all the terms of the Amended and Restated Employment
Agreement dated as of September__, 2011 between Employer and the undersigned
(the "Agreement").


Undersigned further agrees that, in compliance with the Agreement, undersigned
will preserve as confidential any and all trade secrets, confidential
information, knowledge, data or other information of Employer relating to
products, processes, know-how, designs, formulas, test data, customer lists,
business plans, marketing plans and strategies, pricing strategies or other
subject matters pertaining to any business of Employer or any of its clients,
customers, Employees, licensees or affiliates, that Employee produced, obtained
or otherwise acquired or became aware of during the course of Employee's
engagement under the Agreement.




EMPLOYEE:






_______________________________
Louis E. Ryan






Date:   __________________________



 
8

--------------------------------------------------------------------------------

 

EXHIBIT B
SEVERANCE AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS




This Severance Agreement and General Release of All Claims ("Agreement") is
entered into between Louis E. Ryan ("Employee") and EdgeWave, Inc., and all
related holding, parent or subsidiary entities and their affiliates, directors,
officers, representatives, agents, principals, partners and employees,
stockholders, predecessors and successors and/or assigns, insurers, and
attorneys (all collectively referred to as "Employer"). (Employee and Employer
are hereinafter collectively referred to as "the Parties").


1.  Termination of Employment.  Employee's employment with Employer is
terminated effective ___________  ("the termination date").


2.  Severance.  In consideration of and in return for the promises contained in
this Agreement, and as full and final compensation to Employee for all services
as an employee:


[OPTION 1: IN THE EVENT THAT EMPLOYEE IS TERMINATED BY EMPLOYER WITHOUT "CAUSE",
RESIGNS FOR "GOOD REASON" OR TERMINATED IN CONNECTION WITH OR FOLLOWING A CHANGE
OF CONTROL, THEN THE FOLLOWING PARAGRAPH 2(a) SHALL APPLY]
 
 
a. Employee shall receive from Employer following the termination date, with
appropriate deductions and withholdings, (i) the compensation required by
Paragraph 2(a) of the Amended and Restated Employment Agreement dated September
__, 2011 (the "Employment Agreement") for the remaining term of the Initial
Term, but no less than for a period of twelve (12) months from the termination
date (the "Severance Period") payable semi-monthly in accordance with Employer's
regular payroll practices, (ii) the COBRA premium, if any, set forth in
Paragraph 2(b) of this Agreement, and (iii) the acceleration by twelve (12)
months of Employee's unvested stock options granted under Paragraph 2(c) of the
Employment Agreement (subsection (i),(ii), and (iii) of this Paragraph shall be
referred to collectively herein as the "Severance"), in addition to all accrued
and unused wages and vacation pay and any applicable bonus (if any) which has
been earned but not yet paid through the termination date. The first installment
will be paid on the first regular semi monthly payroll date following the 30th
day after the termination date provided that this Agreement as well as the
termination certificate in the form attached as Exhibit A to the Employment
Agreement has been signed by Employee and delivered to Employer within 22 days
and not revoked within the 7 day revocation period. Notwithstanding anything
herein to the contrary, if at the time of Employee's termination of employment
with Employer, Employee is a "specified employee" as defined in Code Section
409A and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Code Section 409A, then
Employer will, if requested by Employee in writing at the time of Employee's
termination, defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Employee except as set forth herein) until the
date that is between twenty four (24) to twelve (12) months (whichever is
applicable) following Employee's termination of employment with Employer (or the
earliest date as is permitted under Code Section 409A) (the "Delay
Period").  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single lump sum or in installments in the absence of such delay) shall be
paid to Employee in a lump sum on the first business day after the end of the
Delay Period, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.


[OPTION 2: IN THE EVENT THAT EMPLOYEE IS TERMINATED BY EMPLOYER FOR FAILING TO
ACHIEVE PERFORMANCE TARGETS SET BY THE BOARD OF DIRECTORS OF EMPLOYER, THEN THE
FOLLOWING PARAGRAPH 2(a) SHALL APPLY]


a. Employee shall receive from Employer following the termination date, with
appropriate deductions and withholdings, (i) the compensation required by
Paragraph 2(a) of the Amended and Restated Employment Agreement dated
September__, 2011 (the "Employment Agreement") for a period of six (6) months
from the termination date (the "Severance Period") payable semi-monthly in
accordance with Employer's regular payroll practices, (ii) the COBRA premium, if
any, set forth in Paragraph 2(b) of this Agreement, and (iii) the acceleration
by six (6) months of Employee's unvested stock options granted under Paragraph
2(c) of the Employment Agreement (subsection (i),(ii) and (iii) of this
Paragraph shall be referred to collectively herein as the "Severance"), in
addition to all accrued and unused wages and vacation pay and any applicable
bonus (if any) which has been earned but not yet paid through the termination
date. The first installment will be paid on the first regular semi monthly
payroll date following the 30th day after the termination date provided that
this Agreement as well as the termination certificate in the form attached as
Exhibit A to the Employment Agreement has been signed by Employee and delivered
to Employer within 22 days and not revoked within the 7 day revocation period.
Notwithstanding anything herein to the contrary, if at the time of Employee's
termination of employment with Employer, Employee is a "specified employee" as
defined in Code Section 409A and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Code Section 409A, then Employer will, if requested by Employee in writing
at the time of Employee's termination, defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to Employee except as set forth herein)
until the date that is six (6) months following Employee's termination of
employment with Employer (or the earliest date as is permitted under Code
Section 409A) (the "Delay Period").  Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section (whether they would
have otherwise been payable in a single lump sum or in installments in the
absence of such delay) shall be paid to Employee in a lump sum on the first
business day after the end of the Delay Period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 
9

--------------------------------------------------------------------------------

 



[OPTION 1 AND OPTION 2]


b. Employee will continue on Employer's medical plan up to and including
Employee's termination date. Employee shall have the right to continue his/her
medical and dental insurance, at Employer's expense until the earlier of the
expiration of the Severance Period or until Employee finds another job that
provides at least substantially similar health insurance and thereafter at
Employee's sole expense, pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985 ("COBRA") provided, however, that Employee
timely elects COBRA continuation.  The COBRA period shall be deemed to have
commenced on the first of the month following the date of termination;


c. Employee acknowledges and agrees that the Severance provided for in this
Agreement is due under the Employment Agreement only if Employee signs this
Agreement; and


e. Employer warrants and Employee acknowledges that the agreements described
under this Paragraph 2 constitute full payment of any and all claims of every
nature and kind arising out of or relating in any way to Employee's employment
by Employer or the termination thereof, benefits owed, or any other claims as
outlined below.


3.  Employee's Release of All Claims Against Employer.


a. In consideration of the above described payment, and for other good and
valuable consideration, Employee agrees that employment with Employer has
terminated as of the termination date, and that Employee has received full
payment of all wages, vacation accrued but not used, bonuses and any and all
other sums and/or other considerations due as a result of such employment by
Employer.  In further consideration of and in return for the promises and
covenants undertaken herein, Employee does hereby unconditionally, irrevocably
and absolutely release and discharge Employer and all related holding, parent or
subsidiary entities and their affiliates, directors, officers, representatives,
agents, principals, partners and employees, stockholders, predecessors and
successors and/or assigns, insurers, and attorneys from any and all liability,
claims, demands, causes of action, or suits of any type, whether in law and/or
in equity, known or unknown, related directly or indirectly or in any way
connected with any transaction, affairs or occurrences between them to date,
including, but not limited to, Employee's employment with Employer and the
termination of said Employment.  This Agreement shall include but not be limited
to a release of claims arising under any state or federal statute or common law
regulating or affecting employment, including Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Equal Pay Act, Age
Discrimination in Employment Act, the Fair Labor Standards Act, federal and
state wage and hour laws including, without limitation, the California Labor
Code, California Government Code Sections 12940 et seq., any applicable
California Industrial Wage Orders, all as amended, all claims for breach of
contract, employment discrimination, sexual harassment, wages, severance,
overtime compensation, vacation, torts, fraud, and/or claims any other local,
state or federal law, rule, or regulation relating to or affecting Employee's
employment by Employer, except any claim for unemployment insurance or worker's
compensation.


b. In further consideration of the above described payments and benefits, and
for other good and valuable consideration, Employee irrevocably and absolutely
agrees that he will not prosecute nor allow to be prosecuted on his behalf in
any administrative agency, whether federal or state, or in any court, whether
federal or state, any claim or demand of any type related to the matters
released above.  It is the intention of the Parties that, with the execution of
this Agreement, Employer and all related holding, parent or subsidiary entities
and their affiliates, directors, officers, representatives, agents, principals,
partners and employees, stockholders, predecessors and successors and/or
assigns, insurers, and attorneys will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of Employee related in
any way to the matters released.  Employee represents that he has not filed any
complaint, charges or lawsuits against Employer and all related holding, parent
or subsidiary corporations (including their affiliates, officers, directors, and
employees) with any governmental agency or any court.



 
10

--------------------------------------------------------------------------------

 



4.  Left Intentionally Blank.


5.  Unknown Claims.  Employee understands and agrees that this Agreement extends
to all claims of every nature, known or unknown, suspected or unsuspected, past
or present, and that any and all rights granted to Employee under Section 1542
of the California Civil Code or any analogous federal law or regulation are
hereby expressly waived.  Section 1542 provides:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH
THE DEBTOR."


Employee certifies that he has read this release, the quoted Civil Code section
and that he fully understands this release.


6.  Binding Effect.  This Agreement and all promises and agreements set forth in
this Agreement shall be binding upon and shall inure to the benefit of the
respective parties, their legal successors, heirs, assigns, partners,
representatives, agents, attorneys, officers, directors and shareholders.


7.  Entire Agreement.  Employee further declares and represents that no promise
or representation not contained in this Agreement has been made to him and
acknowledges and represents that this Agreement contains the entire
understanding between the parties and contains all terms and conditions
pertaining to the compromise and settlement of the subjects referenced in this
Agreement.   However, any proprietary or trade secrets agreement or any
agreement regarding ownership of intellectual property by Employer entered into
previously, as well as Paragraphs 4,5,6,8 and 10 of the Employment Agreement
shall remain in full force and effect.  Employee further acknowledges that the
terms of this Agreement are contractual and not a mere recital.


8.  Left intentionally blank


9.  Confidential Information and Trade Secrets.  Employee acknowledges that all
confidential materials, records and documents concerning Employer that have come
into Employee's possession during his/her employment with Employer have been
returned to Employer.  Employee agrees not to disclose to any person or entity,
including any competitor of Employer and any future employer, any of Employer's
trade secrets or other confidential information. Employee acknowledges all
Employer's property obtained during the course of her employment with Employer
has been returned to Employer.  To the extent that Employee has entered into any
Confidentiality, Proprietary or Trade Secrets agreement or any agreement
regarding ownership of intellectual property of Employer, if such Agreements
provide greater protection to Employer than this Agreement, such other
Agreements shall take precedence over this Agreement.


10.  Interpretation and Severability.  The validity, interpretation, and
performance of this Agreement shall be construed and interpreted according to
the laws of the State of California.  This Agreement shall not be interpreted
for or against either party hereto on the ground that such party drafted or
caused this Agreement to be drafted.  If any provision of this Agreement, or
part thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions, and parts thereof, of this Agreement are declared to be
severable.

 
11

--------------------------------------------------------------------------------

 



11.  Arbitration of Disputes.  Any dispute arising out of this Agreement or
Employee's employment or termination shall be resolved by binding arbitration in
San Diego, California, pursuant to Paragraph 10 of the Employment Agreement, and
the findings of the arbitrator shall be final and binding upon the parties.


12.  Attorneys' Fees.  In any dispute involving this Agreement, the prevailing
party shall be entitled to attorneys' fees and costs.


13.  Age Discrimination in Employment Act Release.


A.   Employee acknowledges Employer hereby has advised Employee in writing to
discuss this Agreement with an attorney before executing it and that Employer
has provided Employee at least twenty-one (21) days within which to review and
consider this Agreement before signing it.


B.  The Parties acknowledge and agree that Employee may revoke this Agreement
for up to seven (7) calendar days following the execution of this Agreement, and
that it shall not become effective or enforceable until the revocation period
has expired.  The Parties further acknowledge and agree that such a revocation
must be in writing, addressed to Michel Urich, Esq., at 7668 El Camino Real,
Suite 104-238, Carlsbad, CA 92009 and received not later than 5:00 p.m. on the
seventh (7th) day following execution of this Agreement by Employee.  If
Employee revokes this Agreement, it shall not be effective or enforceable and
Employee will not receive the monies and benefits described above.


C. If Employee does not revoke this Agreement in the time frame specified in
this Paragraph 20, the Agreement shall become effective at 12:01 a.m. on the
eighth (8th) day after it is signed by Employee.


I have read the foregoing Severance Agreement and General Release of All Claims
and I accept and agree to the provisions contained in this Agreement and execute
it voluntarily and with full understanding of its consequences.


[The remainder of the page is left intentionally blank.  The Signature page
follows]

 
12

--------------------------------------------------------------------------------

 



PLEASE READ CAREFULLY, THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


EMPLOYER:


EdgeWave, Inc., a Delaware corporation


By: _______________________________


Print Name:  ________________________


Its: (title)  __________________________


Date:




EMPLOYEE:


By:________________________________
 
Print Name:  Louis E. Ryan


Date:



 
 
 
 
13

--------------------------------------------------------------------------------